[Cite as State ex rel. Patterson v. Sloan, 2016-Ohio-2902.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                    ASHTABULA COUNTY, OHIO


STATE OF OHIO ex rel.                                         :   PER CURIAM OPINION
WILLIAM A. PATTERSON,
                                                              :
                 Petitioner,                                      CASE NO. 2016-A-0018
                                                              :
        - vs -
                                                              :
BRIGHAM SLOAN, WARDEN,
                                                              :
                 Respondent.
                                                              :


Original Action for Writ of Habeas Corpus.

Judgment: Petition dismissed.


William A. Patterson, pro se, PID# A653-583, Lake Erie Correctional Institution, P.O.
Box 8000, 501 Thompson Road, Conneaut, OH 44030 (Petitioner).

Mike DeWine, Ohio Attorney General, State Office Tower, 30 East Broad Street, 25th
Floor, Columbus, OH 43215 (For Respondent).



PER CURIAM

        {¶1}     Pending before this court is a Petition for Writ of Habeas Corpus, filed by

William A. Patterson, a prisoner in the custody of respondent, Brigham Sloan, Warden

of Lake Erie Correctional Institution. Sloan filed a Motion to Dismiss, claiming he was

entitled to judgment as a matter of law since Patterson’s claims were not cognizable for

habeas relief. For the following reasons, Patterson’s Petition is dismissed.
       {¶2}      Patterson filed his Petition on March 1, 2016. According to the Petition, in

2003, Patterson was indicted by the Cuyahoga County Grand Jury for Robbery in two

separate cases, CR-03-436958-ZA and CR-03-437813-ZA.                  Both indictments arose

from an incident where he stole a victim’s purse on March 24, 2003. On January 7,

2004, the court granted Patterson’s request to consolidate bond for the two cases.

       {¶3}      On February 17, 2004, the court granted Patterson’s Motion to Dismiss in

CR-03-436958-ZA. The remaining case proceeded to trial and, following a mistrial and

a second trial, Patterson was found guilty of Robbery as charged in the indictment. In

2014, following a lengthy period where he could not be located, Patterson was

sentenced to a term of six years in prison. His conviction was affirmed by the Eighth

District in State v. Patterson, 8th Dist. Cuyahoga No. 101415, 2015-Ohio-873.

       {¶4}      In the present matter, Patterson contends that “the trial [court] proceed[ed]

with a jury trial after dismissing the case thus, violating The Double Jeopardy Clauses.”

He appears to argue that, since both cases arose from the same crime and had been

consolidated for the purposes of bond, the dismissal of one case prohibited prosecution

for the other.

       {¶5}      Sloan filed a Motion to Dismiss on April 6, 2016, raising several grounds

for dismissal, including that there was an adequate remedy at law.

       {¶6}      “Whoever is unlawfully restrained of his liberty, or entitled to the custody of

another, of which custody such person is unlawfully deprived, may prosecute a writ of

habeas corpus, to inquire into the cause of such imprisonment, restraint, or deprivation.”

R.C. 2725.01. Habeas corpus is an available remedy only in “certain extraordinary

circumstances where there is an unlawful restraint of a person’s liberty, notwithstanding




                                                2
the fact that only nonjurisdictional issues are involved, but only where there is no

adequate legal remedy, e.g., appeal or postconviction relief.” State ex rel. Jackson v.

McFaul, 73 Ohio St.3d 185, 186, 652 N.E.2d 746 (1995).

       {¶7}   “In order for a court to dismiss a complaint for failure to state a claim upon

which relief can be granted [pursuant to Civ.R. 12(B)(6)], it must appear beyond doubt

from the complaint that the plaintiff can prove no set of facts entitling him to recovery.”

O’Brien v. Univ. Community Tenants Union, Inc., 42 Ohio St.2d 242, 327 N.E.2d 753

(1975), syllabus. All factual allegations contained in the complaint must be presumed

true and the nonmoving party is entitled to the benefit of all reasonable inferences.

Mitchell v. Lawson Milk Co., 40 Ohio St.3d 190, 192, 532 N.E.2d 753 (1988).

       {¶8}   “[D]ouble-jeopardy claims are not cognizable in habeas corpus.” Johnson

v. Crutchfield, 140 Ohio St.3d 485, 2014-Ohio-3653, 20 N.E.3d 676, ¶ 6. A defendant

has “adequate remedies in the ordinary course of the law to raise” claims relating to

double jeopardy. Elersic v. Wilson, 101 Ohio St.3d 417, 2004-Ohio-1501, 805 N.E.2d

1127, ¶ 3. Thus, Patterson cannot contest this issue through his present Petition. He

could have done so through his direct appeal in Patterson, 2015-Ohio-873. We decline

to address the merits of Patterson’s double jeopardy claim.

       {¶9}   In his Reply, Patterson emphasizes that his Petition is also premised on

the trial court’s lack of subject matter jurisdiction. This is based on his belief that, since

the two separate cases had been consolidated for the purposes of bond, dismissal of

one case should have resulted in dismissal of the other.

       {¶10} Where subject matter jurisdiction is in dispute, habeas corpus is “an

appropriate remedy despite the availability of a direct appeal.” State ex rel. Cox v.




                                              3
Sloan, 11th Dist. Ashtabula No. 2015-A-0018, 2015-Ohio-3219, ¶ 9; Rash v. Anderson,

80 Ohio St.3d 349, 350, 686 N.E.2d 505 (1997) (“[w]hen a court’s judgment is void

because the court lacked subject-matter jurisdiction, habeas corpus is generally an

appropriate remedy despite the availability of appeal”).

       {¶11} Even presuming the facts alleged by Patterson are true, there is no

support for a conclusion that the trial court lacked subject matter jurisdiction to convict

him of Robbery in CR-03-437813-ZA.             There is no legal support provided for a

conclusion that the dismissal of a similar charge in a separate case deprives the court of

subject matter jurisdiction in another case.

       {¶12} “Subject-matter jurisdiction of a court connotes the power to hear and

decide a case upon its merits.” Morrison v. Steiner, 32 Ohio St.2d 86, 290 N.E.2d 841

(1972), paragraph one of the syllabus. “A person is subject to criminal prosecution and

punishment in this state if * * * [t]he person commits an offense under the laws of this

state, any element of which takes place in this state.” R.C. 2901.11(A)(1). Courts of

common pleas have original jurisdiction in felony cases, invoked by a proper indictment.

R.C. 2931.03; Click v. Eckle, 174 Ohio St. 88, 89, 186 N.E.2d 731 (1962).

       {¶13} There is no question that Patterson was indicted for Robbery, providing

the trial court with jurisdiction. To the extent that Patterson challenges the validity of the

indictment under which he was ultimately convicted, this cannot be raised in habeas

corpus proceedings. “[H]abeas corpus is not available to challenge either the validity or

sufficiency of an indictment” since these issues can be raised in a direct appeal. Smith

v. Seidner, 78 Ohio St.3d 172, 173, 677 N.E.2d 336 (1997). Further, the charge under

this indictment and for which Patterson was convicted was not dismissed at any time.




                                               4
The fact that the bonds were consolidated does not mean that dismissal of one case

results in dismissal of the other and Patterson provides no legal justification for this

assertion.

      {¶14} Respondent’s Motion, pursuant to Civ.R. 12(B)(6), is hereby granted.

Petitioner’s Petition for Writ of Habeas Corpus is dismissed.



DIANE V. GRENDELL, J., THOMAS R. WRIGHT, J., COLLEEN MARY O’TOOLE, J.,
concur.




                                            5